Blandford, Justice.
1. This is an exception to the refusal of the court to grant an injunction. "We have carefully considered the bill filed by the plaintiff in error against the defendants in error, and fail to see any equity therein.
*2902. The main, ground of equity relied on is, that the judgment was rendered on the 4th of July, and it was contended that the 4th of July was dies non juridicus, .and that therefore the judgment was void. We have a ■different opinion. There is no statute of this State that inhibits tbe courts from sitting on the 4th of July, if it fall not on Sunday, or which prevents the court from rendeiing judgment on that day. It is true that the 4th of July is a holiday by our code, and for some purposes .certain things cannot be done, — such as the noting and ■protesting of notes and commercial paper; and these ■things are specially mentioned in the statute (code, §2783); but nowhere are the courts prohibited from ■meeting and transacting business on that day.
The judgment of the court refusing the injunction is affirmed.